Citation Nr: 1040409	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  99-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a left carotid artery blockage.

2.  Entitlement to an increased disability rating for total 
occlusion of the right carotid artery, currently rated as 10 
percent disabling.

3.  Entitlement to a separate rating or ratings for a residual 
scar and/or neurological manifestations resulting from surgery on 
the total occlusion of the right carotid artery.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1955 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for artery 
blockage.  In June 1999, the Veteran testified at a hearing that 
was held before a hearing officer at the RO.  In November 2000, 
he presented testimony at a hearing conducted in Washington, D.C. 
before the undersigned Veterans Law Judge (VLJ).  

Due to the complex nature of the procedural history in this case, 
in January 2010, the Board provided a detailed outline of how the 
matters on appeal arrived before the Board.  In pertinent part, 
the Board notes that in June 1997, the Veteran filed a claim 
under the provisions of 38 U.S.C.A. § 1151 for negligent 
treatment by a VA medical center (VAMC) for artery blockage; 
although he stated that it was particularly the right artery that 
was blocked, he mentioned both his right and left arteries in his 
claim.  In essence, he contended that if he had received proper 
treatment from the VAMC, his right artery would not have been 
totally blocked and his left artery would have been less blocked.  
Subsequently, although initially both the right and left carotid 
arteries were discussed in relation to the Veteran's claim, the 
issue was rephrased as entitlement to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 for total occlusion of right 
carotid artery.  Despite the rephrasing, it was noted that the 
Veteran never formally withdrew the matter of the left carotid 
artery blockage; thus, the Board considered the issue of the left 
carotid artery blockage as pending.  By April 2008 Board 
decision, the claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for total occlusion of the right carotid artery 
was granted.  Subsequently, the Veteran's representative 
clarified that the Board had not addressed the claim for a left 
carotid artery blockage under 38 U.S.C.A. § 1151, the claim for 
entitlement to TDIU, or the need for referral for consideration 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

In January 2010, the Board remanded this matter to the Appeals 
Management Center (AMC), in Washington, DC, for further 
evidentiary development and to adjudicate the claims for a left 
carotid artery blockage under 38 U.S.C.A. § 1151, entitlement to 
TDIU, and referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  Although further delay of this 
matter is regrettable, the Board finds that the remand directives 
as set out in January 2010, by the Board, have not been fully 
complied with; thus, another remand is necessary.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of entitlement to compensation under 38 U.S.C. § 1151 
for left carotid artery blockage, entitlement to a separate 
rating or ratings for a residual scar and/or neurological 
manifestations resulting from surgery on the total occlusion of 
the right carotid artery and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's total occlusion of the right carotid artery is 
manifested by ventricular hypertrophy, an ejection fraction of 60 
percent, as well as asymptomatic mild mitral and aortic 
regurgitation; the preponderance of the competent medical 
evidence of record has not shown an ejection fraction of 30 to 50 
percent and metabolic equivalents (multiples of resting oxygen 
uptake) (METS) were not determined on the most recent VA 
examination as an echocardiogram had been done and the ejection 
fraction at that time was normal.


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for a 30 
percent disability rating for the total occlusion of the right 
carotid artery have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7015 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claim decided herein.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United 
States Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the rule 
of prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.   Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in August 2002 and March 2010 that 
fully addressed the notice elements.  The letters informed the 
Veteran of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The Board also notes that in the March 2010 letter, the Veteran 
was advised of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not arise 
in this case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the Veteran 
relative to the claim decided herein.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim decided herein.  The RO 
has obtained the Veteran's VA treatment records, and the Veteran 
underwent several VA examinations during the pendency of the 
appeal to assess the severity of his total occlusion of the right 
carotid artery.  The Board finds that the most recent VA 
examination in April 2010 is adequate.  Although the VA examiner 
in April 2010 essentially indicated that he did not review the 
whole record, it is clear that he reviewed prior treatment 
records, including a recent echo and recent vascular surgery 
notes, and provided a detailed summary of the veteran's medical 
history.  In addition to reviewing the Veteran's medical history, 
the examination included a history obtained from the Veteran, and 
findings were reported, along with diagnoses/opinions, which were 
supported in the record.  The April 2010 examination report is 
therefore adequate for rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable 
evidence identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Factual Background

VA treatment records showed that in April 2008, the Veteran 
underwent right external carotid endarterectomy and right 
internal arteriotomy.  In June 2008, he was noted to have a scar 
of the right neck, compatible with right carotid artery 
endarterectomy, and loss of sensation to the right lateral neck.  
In October 2008, he was seen in the emergency room and was noted 
to have bilateral carotid artery disease, complete right internal 
carotid artery occlusion, and 60 - 69% on the left.  He reported 
having dizziness, without syncope, associated with transient 
right foot numbness.  He reported a severe episode wherein both 
feet went numb and he passed out briefly.  He recovered and was 
hypertensive, and his vision was blurry.  He declined admission 
and signed out against medical advice.  In March 2009, the 
Veteran was seen for pain and burning in the neck at the scar 
area of the carotid artery surgery.  It was noted that he had 
seen the surgeon four times since the surgery, but was told it 
was related to nerve damage and there was hardly anything that 
could be done about it.  

A private treatment record dated in April 2009 showed that the 
Veteran was seen for follow-up for his neck.  He complained of 
pain in the right neck, radiating behind his right ear.  
Examination showed that the incision of the neck was fine and he 
was neurologically intact.  The impression was neck and ear pain 
when speaking, unknown etiology; paresthesias.

A vascular ultrasound performed in May 2009 showed moderate 
calcified plaquing of the bulb area of the left internal carotid 
artery, with velocity date suggesting a stenosis in the 60 to 65% 
diameter reduction range; significant stenosis of the left 
external carotid artery; and normal, left antegrade vertebral 
artery flow.  

On VA examination in April 2010, the Veteran denied angina and 
denied episodes of congestive failure, heart rhythm abnormality, 
fluid accumulation, or weight changes.  He reported exercising on 
a treadmill, but, after a certain increased level of exercise, he 
frequently became dizzy and had to lie down and terminate this 
activity.  An echo in April 2010 showed a normal chamber size; a 
left ventricular ejection fraction (LVEF) of 60 percent; mild 
tricuspid regurgitation (TR), mitral regurgitation (MR); trace 
aortic insufficiency (AI) and PI; and left ventricular 
hypertrophy (LVH).  Examination showed he had a right 
endarterectomy incision which was well-healed, soft, and without 
evidence of adherence or depression.  Neurologic examination 
showed that sensation in the right neck was diminished.  The 
examiner opined that the Veteran had ventricular hypertrophy, and 
that METS were not determined because an echocardiogram had been 
done and the EF (ejection fraction) was at 60 percent, which was 
considered normal.  The examiner noted that the Veteran's mild 
mitral and aortic regurgitation appeared to not be symptomatic, 
with a remote possibility that his near-fainting symptoms could 
be a reflection of flow changes, but considered this to be an 
unlikely possibility because the Holter monitor did not 
demonstrate any accompanying changes.



III. Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civil occupations.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate 
in any increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

The service-connected total occlusion of the right carotid artery 
is currently rated by analogy to Diagnostic Code (DC) 7015 as 10 
percent disabling.  

DC 7015, atrioventricular block, provides for a 10 percent rating 
when a workload of greater than 7 METs, but not greater than 10 
METs, results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication or a pacemaker is required.  A 30 
percent rating is warranted when a workload of greater than 5 
METS but not greater than 7 METS results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, echocardiogram, 
or x-ray.  A 60 percent evaluation is warranted where a workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; where there 
is left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent disability evaluation is warranted 
for chronic congestive heart failure, or where a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or where there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  
38 C.F.R. § 4.104, DC 7015.  

Additionally, 38 C.F.R. § 4.100(a) provides that for disabilities 
rated under 38 C.F.R. § 4.104, DC 7015, it must be ascertained 
whether cardiac hypertrophy or dilation is present and whether 
there is a need for continuous medication.  Further, 38 C.F.R. § 
4.100(b) provides that MET testing is required in all cases 
except when there is a medical contraindication, when the left 
ventricular ejection fraction has been measured as 50 percent or 
less, or when chronic congestive heart failure is present or 
there has been more than one episode of congestive heart failure 
within the past year.

After reviewing the record, the Board determines that the 
criteria for a 30 percent rating under DC 7015 have been 
approximated.  38 C.F.R. § 4.7.  On VA examination in April 2010, 
an echo showed left ventricular hypertrophy.  Thus, a 30 percent 
rating is warranted for the Veteran's total occlusion of the 
right carotid artery.  With regard to a determination as to the 
Veteran's METS, the examiner in 2010 indicated that METS were not 
determined because an echocardiogram had been done and the 
ejection fraction was at 60 percent, which was considered to be 
normal.  The Board finds that the next higher rating of 60 
percent is not warranted, as the VA examination in 2010 showed a 
ejection fraction of 60 percent and the examiner explained why a 
METS determination for the Veteran was not rendered.  
Accordingly, in resolving the benefit of the doubt in favor of 
the Veteran, the Board concludes that a rating of 30 percent is 
warranted for the Veteran's total occlusion of the right carotid 
artery.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7.

Extraschedular Consideration

In addition, the Board notes that the Veteran's disability does 
not warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular disability ratings are found to 
be inadequate, consideration of an extra-schedular disability 
rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular disability 
rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a comparison between the level of severity 
and symptomatology of the disability and the established criteria 
found in the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine whether 
the claimant's exceptional disability picture exhibits other 
related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra- schedular rating.  Id.

In the present case, the record reflects that the Veteran had 
been self-employed and was retired.  He has reported he had to 
quit his profession as a mechanic.  Another document showed he 
retired in 2002 and had sold his farm due to his health problems.  
He has contended that his right artery occlusion, and symptoms 
resulting therefrom, including eye disabilities, muscle weakness, 
dizziness, and unsteady gate, has affected his ability to work.  
Herein, as explained above, the rating criteria for the Veteran's 
service-connected total occlusion of the right carotid artery, 
reasonably describe his disability level and symptomatology, and 
provide for a greater evaluation for more severe symptoms.  For 
these reasons, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular rating is, therefore, 
adequate.  Additionally, there is no indication the Veteran has 
been frequently hospitalized due to total occlusion of the right 
carotid artery.  Therefore, referral for the assignment of an 
extraschedular disability rating is not warranted.


ORDER

A 30 percent rating for the total occlusion of the right carotid 
artery, is granted; subject to the regulations governing payment 
of monetary awards.


REMAND

Compensation under 38 U.S.C. § 1151 for a Left Carotid Artery 
Blockage

As noted above, the Board finds that the remand directives as set 
out in the January 2010 remand have not been fully complied with 
and another remand is necessary.  Stegall v. West, supra.

In the January 2010 remand, the Board directed that the Veteran 
should be afforded a VA examination to determine the current 
nature, extent and severity of the left carotid artery blockage 
for the purpose of determining whether additional disability 
resulted from VA doctors failing to take preventive measures to 
avoid the left carotid artery from becoming increasingly blocked.  
The examiner was to answer the following questions:

a.  Is a 50-60 percent left carotid artery blockage considered an 
additional disability, given that the condition may have been 
prevented with proper medical treatment and care?

b.  Does the Veteran have additional disability, including, but 
not limited to, disabilities characterized by right eye problems, 
muscle weakness, dizziness, hearing loss, unsteady gait, memory 
loss, amaurosis fugax, ischemia, and fainting spells, that could 
have been prevented if VA doctors had not allowed the left 
carotid artery to become 50-60 percent blocked?

c.  If a VA doctor neglected to schedule a follow-up appointment 
on behalf of the Veteran at the time his left carotid artery was 
noted to be 50-60 percent blocked in 1995, and the Veteran was 
not informed of the blockage until 1996, is it at least as likely 
as not (50 percent or greater likelihood) that additional 
disability resulted as a result of no intervention during the 
first year after the left carotid artery was noted to be 50-60 
percent blocked?

On VA examination in April 2010, a VA examiner conducted a review 
of the "details of the history previously recorded", noting 
that the record was extensive and that "not everything can be 
reviewed".  The examiner noted review of certain significant 
aspects, and statements from other physicians, and portions of 
the service treatment records (STRs).  The pertinent diagnoses 
included left carotid stenosis, not flow limiting.  With respect 
to the questions that were posed to the examiner in the January 
2010 Board remand, the examiner indicated that "yes" the 50 to 
60 percent left carotid stenosed blockage was an additional 
disability, but did not appear "at this time" to be flow 
limiting or affecting the flow into the carotid artery as the 
contrast enhanced CT scan showed no flow restriction.  The 
examiner next indicated that the question of "could it have been 
prevented?", could not be answered without speculation.  The 
examiner explained that carotid stenosis was present and likely 
to progress and ultimately may well require further surgical 
intervention, and that while a conversation of operative 
intervention may be entertained, the fact that there is presently 
no flow restriction demonstrated one would likely conclude that 
an operative procedure might not change the symptomatology.  

Further, on the VA examination in April 2010, the VA examiner 
indicated that the Veteran did have symptoms that were described 
(including but not limited to disabilities characterized by right 
eye problems, muscle weakness, dizziness, etc.), but whether the 
symptoms could have been prevented was speculation as the left 
carotid artery disease appeared not to be flow restricting.  The 
examiner also noted that the question made the assumption that 
these symptoms were related to allowing the left artery to become 
50 to 60 percent blocked, and that this was only an assumption 
and could not be considered supported by fact.  In regard to the 
question regarding the VA doctor scheduling follow up in 1995 or 
1996, the examiner indicated that by the time the artery was 
occluded, nothing else could actually be done.  The situation was 
that the symptoms of the amaurosis in 1991 appeared not to have 
been further addressed in spite of the fact that the narrowing 
was discovered on ultrasound.  The VA examiner indicated he did 
not know if arteriography or other studies were considered, but 
that a few years later the internal carotid artery was found to 
be occluded, and that when the occlusion occurred was unclear 
from the record or the history.  The examiner noted the Veteran 
had continued intermittent fainting or near fainting episodes, 
and that the reason for this had not been determined, but that of 
note was the fact that over the years he had marked fluctuations 
of blood pressure and control that had not been satisfactory.  

It appears that the VA examiner in 2010 did not review the 
Veteran's entire claims folder, but did address (and list) 
pertinent parts of the record.  Lack of review of the Veteran's 
claims file is not fatal to the VA examiner's opinion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical opinion).  
However, for reasons stated below, the Board finds that an 
additional opinion must be obtained in this matter.  

In that regard, the Board  notes that the Court in Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007), found that once VA 
undertakes the effort to provide an examination, it must provide 
an adequate one.  After reviewing the April 2010 VA examination 
report, the Board finds that the examiner's opinion is at least 
in part based on the current state of the Veteran's left carotid 
artery, rather than based on a retrospective view of the 
evidence.  In that regard, the Board notes that the examiner 
found that the 50-60 percent left carotid stenosed blockage 
(dated back to 1995-1996) was an "additional disability", but 
then indicated with respect to the VA doctor not electing to 
schedule follow up in 1995 or 1996, that "by the time the artery 
is occluded nothing else at that time could actually be done" 
and that they did not know if arteriography or other studies were 
considered at that time.  Thus, the VA examiner did not address 
the question posed by the Board in the remand directives, that if 
a VA doctor neglected to schedule a follow-up appointment on 
behalf of the Veteran at the time his left carotid artery was 
noted to be 50-60 percent blocked in 1995, and the Veteran was 
not informed of the blockage until 1996, is it at least as likely 
as not (50 percent or greater likelihood) that additional 
disability resulted as a result of no intervention during the 
first year after the left carotid artery was noted to be 50-60 
percent blocked?  It is unclear from the VA examiner's opinion as 
to whether he may be unable to render such an opinion, for 
example if he was unable to provide the requested opinion without 
resorting to speculation.  Because of this deficiency in the VA 
examiner's opinion, the Board finds that a remand is necessary in 
order to decide the Veteran's claim on the merits.  On remand, 
the VA examiner should be advised to explain the rationale for 
any opinion(s) given, and if unable to provide the requested 
opinion(s) without resorting to speculation, it should be so 
stated.  

2. Separate Ratings for Residual Scar and/or Neurological 
Manifestations 

A review of the record shows that the Veteran has a scar 
resulting from surgery on the total occlusion of the right 
carotid artery, and that he may have related neurological 
manifestations.

VA treatment records showed that in April 2008, the Veteran 
underwent right external carotid endarterectomy and right 
internal arteriotomy.  Subsequently, he was noted to have 
problems, including numbness of the right neck, dysphagia due to 
mouth dryness, and hurting when chewing.  In June 2008, he was 
noted to have a scar of the right neck, compatible with right CA 
endarterectomy, and loss of sensation to the right lateral neck.  
In March 2009, he was seen for pain and burning in the neck at 
the scar area of the carotid artery surgery.  A private treatment 
record dated in April 2009 showed that the Veteran was seen for 
follow-up for his neck.  He complained of pain in the right neck, 
radiating behind his right ear, and examination showed that the 
incision of the neck was fine and he was neurologically intact.  
On VA examination in April 2010, the Veteran was found to have a 
right endarterectomy incision which was well-healed, soft, and 
without evidence of adherence or depression.  Neurologic 
examination showed that sensation in the right neck was 
diminished.  

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, 
the evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14; see also Fanning v. Brown, 
4 Vet. App. 225 (1993).

Thus, the record shows that the Veteran has a residual neck scar 
and potentially residual neurological manifestations as a result 
of the right endarterectomy he underwent in 2008.  The competent 
medical shows that at least at one point the residual scar has 
been symptomatic, and that he has experienced neurological 
symptoms in the area of the surgery on the right carotid artery.  
The most recent VA examination in April 2010 did not provide 
sufficient findings in order to determine whether the Veteran's 
residual scar and/or neurological manifestations may be 
separately rated, as related to the total occlusion of the right 
carotid artery.  Therefore, a VA examination is necessary to 
assess the nature and severity of any residual scar or 
neurological manifestations stemming from the right carotid 
artery surgery in 2008, and then a determination should be made 
as to whether the Veteran might be entitled to a separate rating 
for the residual scar and/or neurological manifestations 
resulting from the right endarterectomy.  



3. TDIU Rating

The record reflects that the Veteran has repeatedly contended 
that he is unable to work due to his left and right carotid 
artery disabilities, and that he should be entitled to a TDIU 
rating.  The record reflects he was self-employed and reportedly 
retired.  He has also contended he had to quite his work as a 
mechanic due to his right and left carotid artery blockages.  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a 
TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  In this case, the issue of entitlement 
to a TDIU rating has been reasonably raised by the record.  As 
such, the issue is properly before the Board, but must be 
remanded as the claim for a TDIU rating is inextricably 
intertwined with the outcome of the aforementioned claim being 
remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(stating that two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  
Additionally, further development is required with regard to the 
claim for a TDIU rating.  In that regard, the Board also notes 
that on VA examination in April 2010, the examiner opined that it 
was unlikely that the Veteran could obtain/retain gainful 
employment; however, the examiner did not indicate which of the 
Veteran's symptoms or disabilities prevented him from 
obtaining/retaining gainful employment.  On remand, this should 
be clarified.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Forward the Veteran's claims folder to 
the physician who examined the Veteran and 
prepared the April 2010 VA examination 
report, for further examination and a 
supplemental opinion.  If the prior VA 
examiner is not available, arrange for the 
claims folder to be sent to another 
appropriate VA physician to examine the 
Veteran and provide the requested medical 
opinions noted below.  The examiner is 
requested to review the claims folder and 
specifically note that the file has been 
reviewed.  

The purpose of the examination is to 
clinically identify any additional impairment 
due to the Veteran's total occlusion of the 
right carotid artery.  To that end, based on 
the review of the record and the examination 
of the Veteran, the examiner should identify 
any related clinical findings or symptoms, to 
specifically include the right neck scar and 
any neurological symptoms or impairment.  The 
examiner should be asked to ascertain the 
current nature, extent, and severity of the 
Veteran's right neck scar as well as any 
neurological symptoms that may be related to 
his right carotid artery surgery in 2008.  

With regard to the left carotid artery 
blockage, the examiner should be asked to 
expound on the opinion rendered in April 
2010, and answer the following question:

If a VA doctor neglected to schedule a 
follow-up appointment on behalf of the 
Veteran at the time his left carotid artery 
was noted to be 50-60 percent blocked in 
1995, and the Veteran was not informed of the 
blockage until 1996, is it at least as likely 
as not (50 percent or greater likelihood) 
that additional disability resulted as a 
result of no intervention during the first 
year after the left carotid artery was noted 
to be 50-60 percent blocked?

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

If the examiner answers the above question in 
the affirmative, he/she should set forth the 
additional disability or disabilities and 
describe current manifestations thereof.

The examiner should also opine as to the 
degree to which the Veteran's disabilities 
which are service connected or treated as 
though service connected (which now include 
total occlusion of the right carotid artery 
and lacerated left cornea, status post 
surgical enucleation) impact on his 
employability.  The examiner should elicit 
from the Veteran his complete employment 
history, and opine whether his service-
connected disabilities render him incapable 
of participating in any gainful employment 
consistent with his education and work 
experience.  If the examiner answers the 
above question in the affirmative concerning 
no intervention during the first year after 
the left carotid artery was noted to be 50-60 
percent blocked, he/she should also 
separately provide an opinion concerning 
impact on employability with consideration of 
the left carotid artery blockage, as well as 
the disabilities already service connected or 
treated as though service connected.

The examiner must explain the rationale for 
any opinion(s) given, and if unable to 
provide the requested opinions without 
resorting to speculation, it should be so 
stated, as well as an explanation for this 
conclusion.

2.  Once the above-requested development has 
been completed, the Veteran's claims must be 
readjudicated.  If any benefit remains 
denied, he and his representative must be 
provided with an appropriate supplemental 
statement of the case (SSOC), as well as an 
opportunity to respond.  The case must then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


